Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21125 Name of Fund: BlackRock California Municipal Income Trust II (BCL) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock California Municipal Income Trust II, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 09/01/2007  11/30/2007 Item 1  Schedule of Investments BlackRock California Municipal Income Trust II Schedule of Investments as of November 30, 2007 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value California - 152.8% $ Anaheim, California, Public Financing Authority, Lease Revenue Bonds (Public Improvements Project), Sub-Series C, 5.771% due 9/01/2034 (c)(h) $ Anaheim, California, Public Financing Authority, Lease Revenue Bonds (Public Improvements Project), Sub-Series C, 5.70% due 9/01/2036 (c)(h) California Infrastructure and Economic Development Bank Revenue Bonds (Kaiser Hospital Assistance I-LLC), Series A, 5.55% due 8/01/2031 California Mobilehome Park Finance Authority Revenue Bonds (Palomar Estates East and West), Series A, 5.25% due 3/15/2034 (i) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds (Waste Management Inc. Project), AMT, Series A-2, 5.40% due 4/01/2025 California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds (Waste Management Inc. Project), AMT, Series C, 5.125% due 11/01/2023 California State Department of Water Resources, Power Supply Revenue Bonds, Series A, 5.375% due 5/01/2012 (e) California State, GO, Refunding, 5% due 6/01/2037 California State, Various Purpose, GO, 5.50% due 11/01/2033 California Statewide Communities Development Authority, Health Facility Revenue Bonds (Memorial Health Services), Series A, 5.50% due 10/01/2033 California Statewide Communities Development Authority Revenue Bonds (Kaiser Permanente), Series A, 5.50% due 11/01/2032 California Statewide Communities Development Authority Revenue Bonds (Sutter Health), Series B, 5.50% due 8/15/2034 Chabot-Las Positas, California, Community College District, GO (Election of 2004), Series B, 5% due 8/01/2031 (a) Chula Vista, California, IDR (San Diego Gas and Electric Company), AMT, Series B, 5% due 12/01/2027 Corona-Norco Unified School District, California, Community Facilities District Number 98-1, Special Tax Bonds, 5.10% due 9/01/2032 (a) Foothill/Eastern Corridor Agency, California, Toll Road Revenue Bonds, Senior Lien, Series A, 5.40% due 1/01/2026 (h) Portfolio Abbreviations To simplify the listings of BlackRock Insured Municipal Income Trust's portfolio holdings in the Schedule of Investments, we have abbreviated the names of many securities according to the list below. AMT Alternative Minimum Tax (subject to) GO General Obligation Bonds IDR Industrial Development Revenue Bonds 1 BlackRock California Municipal Income Trust II Schedule of Investments as of November 30, 2007 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value $ Foothill/Eastern Corridor Agency, California, Toll Road Revenue Bonds, Senior Lien, Series A, 5.42% due 1/01/2030 (j)(h) $ Foothill/Eastern Corridor Agency, California, Toll Road Revenue Refunding Bonds, 6.12% due 1/15/2030 (j)(h) Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series A-1, 6.625% due 6/01/2013 (e) Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series A-1, 6.75% due 6/01/2013 (e) Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series B, 5.50% due 6/01/2013 (e) Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series B, 5.625% due 6/01/2013 (e) La Quinta, California, Redevelopment Agency, Tax Allocation Bonds (Redevelopment Project Area Number 1), 5.125% due 9/01/2032 (a) Los Angeles, California, Department of Water and Power, Waterworks Revenue Refunding Bonds, Series A, 5.125% due 7/01/2041 (b) Los Angeles, California, Regional Airports Improvement Corporation, Lease Revenue Bonds (American Airlines Inc.), AMT, Series C, 7.50% due 12/01/2024 Los Angeles, California, Unified School District, GO, Refunding, Series A-1, 4.50% due 1/01/2028 (k) Metropolitan Water District of Southern California, Waterworks Revenue Bonds, Series A, 5% due 7/01/2037 Oxnard, California, Improvement Bond Act of 1915, Special Assessment Bonds (District Number 01-1 - Rice Avenue), 5.625% due 9/02/2027 Oxnard, California, Improvement Bond Act of 1915, Special Assessment Bonds (District Number 01-1 - Rice Avenue), 5.70% due 9/02/2032 Poway, California, Unified School District, Special Tax Bonds (Community Facilities District Number 6), 5.50% due 9/01/2025 Poway, California, Unified School District, Special Tax Bonds (Community Facilities District Number 6), 5.60% due 9/01/2033 Rohnert Park, California, Financing Authority, Mobile Home Park Revenue Bonds (Rancho Felix Mobile Home Park), Series A, 5.625% due 9/15/2028 Sacramento County, California, Sanitation District Financing Authority, Revenue Bonds (Sacramento Regional County Sanitation District), 5% due 12/01/2036 (b) San Bernardino County, California, Special Tax Bonds (Community Facilities District Number 2002-1), 5.90% due 9/01/2033 San Diego, California, Unified School District, GO (Election of 1998), Refunding, Series F-1, 4.50% due 7/01/2029 (c) San Diego, California, Unified School District, GO (Election of 1998), Series D, 5.25% due 7/01/2023 (b) 2 BlackRock California Municipal Income Trust II Schedule of Investments as of November 30, 2007 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value $ San Francisco, California, City and County Redevelopment Agency, Community Facilities District Number 1, Special Tax Bonds (Mission Bay South Public Improvements Project), 6.25% due 8/01/2033 $ San Joaquin Hills, California, Transportation Corridor Agency, Toll Road Revenue Refunding Bonds, Series A, 5.46% due 1/15/2034 (h)(k) Santa Clarita, California, Community Facilities District Number 02-1, Special Tax Refunding Bonds (Valencia Town Center Project), 5.80% due 11/15/2025 Santa Clarita, California, Community Facilities District Number 02-1, Special Tax Refunding Bonds (Valencia Town Center Project), 5.85% due 11/15/2032 Santa Rosa, California, Wastewater Revenue Refunding Bonds, Series B, 5.35% due 9/01/2025 (a)(h) South Tahoe, California, Joint Powers Financing Authority, Revenue Refunding Bonds (South Tahoe Redevelopment Project Area Number 1), Series A, 5.45% due 10/01/2033 Southern California Public Power Authority, Natural Gas Project Number 1 Revenue Bonds, Series A, 5% due 11/01/2033 Tobacco Securitization Authority of Southern California, Asset-Backed Revenue Bonds, Senior Series A, 5.625% due 6/01/2043 (e) Tustin, California, Unified School District, Junior Lien Special Tax Bonds (Community Facilities District Number 97-1), Series B, 5.60% due 9/01/2029 University of California, General Revenue Bonds, Series A, 5% due 5/15/2033 (a) Val Verde, California, Unified School District Financing Authority, Special Tax Refunding Bonds, Junior Lien, 6.25% due 10/01/2028 Vernon, California, Electric System Revenue Bonds (Malburg Generating Station Project), 5.50% due 4/01/2033 (e) Total Municipal Bonds (Cost - $172,262) - 152.8% Corporate Bonds Multi- State - 3.6% Charter Mac Equity Issuer Trust, 5.75% due 4/30/2015 (g) Charter Mac Equity Issuer Trust, 6% due 4/30/2015 (g) Charter Mac Equity Issuer Trust, 6% due 4/30/2019 (g) Charter Mac Equity Issuer Trust, 6.30% due 4/30/2019 (g) Total Corporate Bonds (Cost - $4,000) - 3.6% Shares Held Short-Term Securities -+ CMA California Municipal Money Fund, 3.07% (d)(f) -++ Total Short-Term Securities (Cost -++) - 0% -++ Total Investments (Cost - $176,262*) - 156.4% Other Assets Less Liabilities - 3.4% Preferred Shares, at Redemption Value - (59.8%) ) Net Assets Applicable to Common Shares - 100.0% $ 3 BlackRock California Municipal Income Trust II Schedule of Investments as of November 30, 2007 (Unaudited) (in Thousands) * The cost and unrealized appreciation (depreciation) of investments as of November 30, 2007, as computed for federal income tax purposes were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ + Amount is less than 1,000. ++ Amount is less than $1,000. (a) AMBAC Insured. (b) FGIC Insured. (c) FSA Insured. (d) Investments in companies considered to be an affiliate of the Fund, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Investment Affiliate Activity Income CMA California Municipal Money Fund -+ -++ + Amount is less than 1,000. ++ Amount is less than $1,000. (e) Prerefunded. (f) Represents the current yield as of November 30, 2007. (g) The security may be offered and sold to "qualified institutional buyers" under Rule 144A of the Securities Act of 1933. (h) Represents a zero coupon, or step bond; the interest rate shown reflects the effective yield at the time of purchase. (i) ACA Insured. (j) Escrowed to maturity. (k) MBIA Insured. Forward interest rate swaps outstanding into as of November 30, 2007 were as follows: Notional Unrealized Amount Depreciation Pay a fixed rate of 3.624% and receive a floating rate based on 1-week (SIFMA) Municipal Swap Index rate Broker, Citibank, N.A. Expires December 2017 $ $ (138 ) Pay a fixed rate of 3.967% and receive a floating rate based on 1-week (SIFMA) Municipal Swap Index rate Broker, JPMorgan Chase Expires January 2028 $ (259 ) Pay a fixed rate of 4.065% and receive a floating rate based on 1-week (SIFMA) Municipal Swap Index rate Broker, Citibank, N.A. Expires December 2037 $ (283 ) Total $ (680 ) 4 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities and Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock California Municipal Income Trust II By: /s/ Donald C. Burke Donald C. Burke, Chief Executive Officer of BlackRock California Municipal Income Trust II Date: January 16, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke, Chief Executive Officer (principal executive officer) of BlackRock California Municipal Income Trust II Date: January 16, 2008 By: /s/ Neal J. Andrews Neal J. Andrews, Chief Financial Officer (principal financial officer) of BlackRock California Municipal Income Trust II Date: January 16, 2008
